LOAN AGREEMENT, WAIVER AND AMENDMENT NO. 2, dated as of February 3, 2011 (this
“Agreement”), to the Existing Credit Agreement referred to below among BAH
Borrower Corporation, a Delaware corporation (the “BAH Borrower”), Holdings (as
defined below), the Borrower (as defined below), the Administrative Agent (as
defined below), the Collateral Agent (as defined below), the Issuing Lender (as
defined below), the Swingline Lender (as defined below), the other Loan Parties
and the Lenders party hereto.

WHEREAS, pursuant to the Credit Agreement dated as of July 31, 2008 (as
previously amended and restated on December 11, 2009, the “Existing Credit
Agreement”), among BOOZ ALLEN HAMILTON INVESTOR CORPORATION (formerly known as
Explorer Investor Corporation), a Delaware corporation (“Holdings”), BOOZ ALLEN
HAMILTON INC. (as successor to Explorer Merger Sub Corporation), a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse, Cayman Islands Branch),
as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent (in such capacity, the “Collateral Agent”), Issuing Lender (in
such capacity, the “Issuing Lender”) and Swingline Lender (in such capacity, the
“Swingline Lender”), MERRIL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (as
successor to Banc of America Securities LLC) and CREDIT SUISSE SECURITIES
(USA) LLC as Joint Lead Arrangers, MERRIL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (as successor to Banc of America Securities LLC), CREDIT SUISSE
SECURITIES (USA) LLC, BARCLAYS CAPITAL, GOLDMAN SACHS CREDIT PARTHERS L.P. and
MORGAN STANLEY SENIOR FUNDING, INC. as Joint Bookrunners and SUMITOMO MITSUI
BANKING CORPORATION as Co-Manager, the Lenders have agreed to make, and have
made, certain loans and other extensions of credit to the Borrower.

WHEREAS, the BAH Tranche A Term Lenders have agreed to make BAH Tranche A Term
Loans in an aggregate principal amount of $500,000,000, the BAH Tranche B Term
Lenders have agreed to make BAH Tranche B Term Loans in an aggregate principal
amount of $500,000,000 and the Additional Revolving Lenders have agreed to
provide Additional Revolving Commitments in an aggregate amount equal to
$30,000,000, in each case on the terms and conditions set forth herein; and

WHEREAS, the net proceeds from the BAH Tranche A Term Loans and BAH Tranche B
Term Loans shall through a series of intercompany transfers be contributed to
the Borrower and used by the Borrower to repay and refinance existing
Indebtedness under the Existing Credit Agreement and the Mezzanine Credit
Agreement (collectively, the “Refinancing Transactions”); and

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement in connection with the Refinancing Transactions; and

WHEREAS, the Borrower and the Lenders have agreed to amend and restate the
Existing Credit Agreement, amend the Guarantee and Collateral Agreement and
waive the Existing Defaults on the terms and conditions contained herein.

NOW, THEREFORE, the Borrower, the BAH Borrower, the Guarantors, the Lenders, the
Administrative Agent, the Collateral Agent, the Issuing Lender and the Swingline
Lender hereby agree as follows:

ARTICLE 1

Definitions

Section 1.1. Defined Terms. Terms defined in the Amended and Restated Credit
Agreement (as defined in Section 2.1 hereof) and used herein shall have the
meanings assigned to such terms in the Amended and Restated Credit Agreement,
unless otherwise defined herein or the context otherwise requires. As used in
this Agreement, the terms listed in this Section 1.1 shall have the meanings set
forth in this Section 1.1:

“BAH Lenders”: the collective reference to the BAH Tranche A Term Lenders and
the BAH Tranche B Term Lenders.

“BAH Term Loans”: the collective reference to the BAH Tranche A Term Loans and
the BAH Tranche B Term Loans.

“BAH Tranche A Term Commitment”: as to any BAH Tranche A Term Lender, the
obligation of such BAH Tranche A Term Lender to make a BAH Tranche A Term Loan
to the BAH Borrower in the principal amount set forth under the heading “BAH
Tranche A Term Commitment” opposite such BAH Tranche A Term Lender’s name on
Schedule 3.1 to this Agreement. The original aggregate amount of the BAH Tranche
A Term Commitments is $500,000,000.

“BAH Tranche A Term Lender”: each BAH Lender that has a BAH Tranche A Term
Commitment or that holds a BAH Tranche A Term Loan.

“BAH Tranche A Term Loan”: as defined in Section 3.1.

“BAH Tranche B Term Commitment”: as to any BAH Tranche B Term Lender, the
obligation of such BAH Tranche B Term Lender to make a BAH Tranche B Term Loan
to the BAH Borrower in the principal amount set forth under the heading “BAH
Tranche B Term Commitment” opposite such BAH Tranche B Term Lender’s name on
Schedule 3.1 to this Agreement. The original aggregate amount of the BAH Tranche
B Term Commitments is $500,000,000.

“BAH Tranche B Term Lender”: each BAH Lender that has a BAH Tranche B Term
Commitment or that holds a BAH Tranche B Term Loan.

“BAH Tranche B Term Loan”: as defined in Section 3.1.

“Effective Date”: as defined in Section 4.1.

“Existing Defaults”: as defined in Section 2.4.

ARTICLE 2

Amendments and Waivers

Section 2.1. Amended and Restated Credit Agreement. As of the Effective Date,
the Existing Credit Agreement is hereby amended and restated in its entirety, in
the form attached hereto as Exhibit A (the “Amended and Restated Credit
Agreement”).

Section 2.2. Amendment of Schedules. As of the Effective Date, the Schedules to
the Existing Credit Agreement are hereby amended and restated in their entirety,
in the forms attached hereto as Exhibit B.

Section 2.3. Amendment of the Guarantee and Collateral Agreement. As of the
Effective Date, the Guarantee and Collateral Agreement is hereby amended as
follows:

Section 2.3.1 Section 1.1(b) of the Guarantee and Collateral Agreement is hereby
amended as follows:

Section 2.3.1.1 by adding the following new definition, to appear in proper
alphabetical order:

“Borrower Foreign Currency L/C Agreement Obligations”: the collective reference
to all obligations and liabilities of the Borrower and any other Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in any Specified Foreign Currency L/C Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding) to any Lender or any Affiliate of any Lender (or any Lender or any
Affiliate thereof at the time such Specified Foreign Currency L/C Agreement was
entered into) (each, a “Foreign Currency L/C Provider”), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, in each case, which may arise under, out of, or in
connection with, any Specified Foreign Currency L/C Agreement or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the relevant Lender or Affiliate thereof that are
required to be paid by the Borrower and/or such other Loan Party, as the case
may be, pursuant to the terms of any Specified Foreign Currency L/C Agreement)
so long as, unless the Collateral Agent agrees otherwise, the relevant Foreign
Currency L/C Provider executes and delivers to the Administrative Agent a letter
agreement in form and substance acceptable to the Administrative Agent pursuant
to which the relevant Foreign Currency L/C Provider (i) appoints the
Administrative Agent as its agent under the applicable Specified Foreign
Currency L/C Agreement and (ii) agrees to be bound by the provisions of
Section 9.3, 9.7, 10.11 and 10.12 of the Credit Agreement.

Section 2.3.1.2 by inserting “(each, a “Hedge Provider”)” immediately following
the parenthetical “(or any Lender or any Affiliate thereof at the time such
Specified Hedge Agreement was entered into)” in the definition of “Borrower
Hedge Agreement Obligations.”

Section 2.3.1.3 by amending and restating the definition of “Borrower
Obligations” in its entirety as follows:

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, (iii) the
Borrower Foreign Currency L/C Obligations and (iv) the Borrower Cash Management
Obligations, but, as to clauses (ii), (iii) and (iv) hereof, only to the extent
that, and only so long as, the Borrower Credit Agreement Obligations are secured
and guaranteed pursuant hereto.

Section 2.3.1.4 by deleting “$2,500,000” in the definition of “Material
Government Contracts” and replacing it with “$5,000,000.”

Section 2.3.2 Section 2.1(d), Section 2.1(e), Section 2.3, the preamble to
Section 5, Section 6.5(ii) and Section 8.15(a), are each hereby amended by
deleting the parenthetical “(other than Borrower Hedge Agreement Obligations,
Borrower Cash Management Obligations and contingent or indemnification
obligations not then due)” and replacing it with “(other than Borrower Hedge
Agreement Obligations, Borrower Foreign Currency L/C Obligations, Borrower Cash
Management Obligations and contingent or indemnification obligations not then
due).”

Section 2.3.3 Section 8.15(b) is hereby amended by inserting the following
phrase at the end of the first sentence thereof “, including, for the avoidance
of doubt, notices of termination of the assignment and other related documents
with respect to any Property for which an assignment has been made pursuant to
any of the Loan Documents (including pursuant to Section 5.3 of this Agreement)
which is being sold, transferred or otherwise disposed of by any Grantor in a
transaction permitted by the Credit Agreement.”

Section 2.4. Waiver. The Required Lenders, the Administrative Agent and
Collateral Agent hereby waive:

Section 2.4.1 any Default or Event of Default that has arisen or may arise under
the Loan Documents, including without limitation, Defaults or Events of Default
under Sections 6.2(b), 6.7, 6.8 or 7.16 of the Existing Credit Agreement, by
reason of the failure of the Borrower to notify the Administrative Agent and the
Collateral Agent that the name of Aestix, Inc., a Loan Party, was changed on
February 24, 2010, to Booz Allen Hamilton International, Inc. or the Borrower’s
failure to deliver to the Collateral Agent financing change statements under the
Uniform Commercial Code to maintain the validity, perfection and priority of the
security interest in Booz Allen Hamilton International, Inc. and its property
constituting Collateral under the Security Documents (collectively, the
“Existing Defaults”).

Section 2.4.2 any failure of any representation or warranty made by the Borrower
pursuant to Section 5.2 of the Credit Agreement to be true and correct as a
result of any of the Existing Defaults.

ARTICLE 3

BAH Tranche A Term Loans, BAH Tranche B Term Loans and Additional Revolving
Commitments

Section 3.1. BAH Term Commitments. Subject to the terms and conditions hereof,
(a) each BAH Tranche A Term Lender severally agrees to make a term loan (a “BAH
Tranche A Term Loan”) in Dollars to the BAH Borrower on the Effective Date in
the amount of the BAH Tranche A Term Commitment of such BAH Tranche A Term
Lender and (b) each BAH Tranche B Term Lender severally agrees to make a term
loan (a “BAH Tranche B Term Loan”) in Dollars to the BAH Borrower on the
Effective Date in the BAH Tranche B Term Commitment of such BAH Tranche B Term
Lender.

Section 3.2. Procedure for BAH Term Loan Borrowing. The BAH Borrower shall give
the Administrative Agent irrevocable written notice (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time,
two Business Days prior to the anticipated Effective Date) requesting that the
applicable BAH Lenders make the applicable BAH Term Loans on the Effective Date
and specifying the amount to be borrowed and the requested Interest Period, if
applicable. Upon receipt of such notice the Administrative Agent shall promptly
notify each applicable BAH Lender thereof. Subject to satisfaction of the
conditions set forth in Section 4.1, not later than 11:00 A.M., New York City
time, on the Effective Date each applicable BAH Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the BAH Term Loan or BAH Term Loans to be made by such
BAH Lender on such date. The Administrative Agent shall credit the account
designated in writing by the BAH Borrower to the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the BAH
Lenders in immediately available funds. It being understood that on the
Effective Date, (a) BAH Borrower will contribute the net proceeds of the BAH
Term Loans to Holdings as common equity, (b) Holdings will contribute all such
proceeds received by it to the Borrower as common equity and (c) the Borrower
will apply all such proceeds in accordance with Section 6.9 of the Amended and
Restated Credit Agreement.

Section 3.3. Terms of BAH Term Loans. Before and until all of the outstanding
Terms Loans (as defined in the Existing Credit Agreement) have been repaid in
full, the BAH Tranche A Term Loans and the BAH Tranche B Term Loans will be
governed by the terms of the Amended and Restated Credit Agreement applicable to
Tranche A Term Loans and Tranche B Term Loans, respectively, whether or not the
Amended and Restated Credit Agreement is then in effect. On the Effective Date
upon the repayment in full of all of the outstanding Term Loans (as defined in
the Existing Credit Agreement) and the effectiveness of the amendments set forth
in Article 2, (a) the BAH Borrower hereby irrevocably assigns to the Borrower,
and the Borrower hereby irrevocably assumes from BAH Borrower, all of BAH
Borrower’s rights and obligations in respect of the BAH Term Loans hereunder,
(b) the BAH Tranche A Term Loan of each BAH Tranche A Term Lender shall become a
Tranche A Term Loan under the Amended and Restated Credit Agreement, and each
BAH Tranche A Term Lender shall be deemed to be a party to, and a Tranche A Term
Lender, under the Amended and Restated Credit Agreement and (c) the BAH Tranche
B Term Loan of each BAH Tranche B Term Lender shall become a Tranche B Term Loan
under the Amended and Restated Credit Agreement, and each BAH Tranche B Term
Lender shall be deemed to be a party to, and a Tranche B Term Lender, under the
Amended and Restated Credit Agreement.

Section 3.4. Additional Revolving Commitments. On the Effective Date upon
effectiveness of the amendments set forth in Article 2, (i) the Revolving
Commitment of each Additional Revolving Lender that has an Existing Revolving
Commitment shall be automatically and without further action increased by an
amount equal to such Additional Revolving Lender’s Additional Revolving
Commitment and (ii) each Additional Revolving Lender that does not have an
Existing Revolving Commitment shall automatically and without further action be
deemed to be a party to, and a Revolving Lender under, the Amended and Restated
Credit Agreement with a new Revolving Commitment in an amount equal to such
Revolving Lender’s Additional Revolving Commitment. Immediately after giving
effect to the increase in the Revolving Commitments on the Effective Date (as
contemplated by the immediately preceding sentence), the Revolving Commitments
of each Lender whose Revolving Commitments exceed the amount set forth opposite
its name on Schedule 3.4 (each, an “Assigning Lender”) shall be automatically
assigned to Lenders whose Revolving Commitments are less than the amount set
forth opposite their names on Schedule 3.4 (each, an “Assuming Lender”) and each
Assuming Lender shall automatically have assumed Revolving Commitments from the
Assigning Lenders, in each case, in an amount sufficient so that the Revolving
Commitments of each Lender is equal to the amount set forth opposite its name on
Schedule 3.4.

ARTICLE 4

Conditions

Section 4.1. Conditions to BAH Loan Effectiveness and Waivers. This Agreement
and the obligations of each BAH Lender to make BAH Term Loans hereunder shall
become effective as of the date (the “Effective Date”) on which:

Section 4.1.1 Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the BAH Borrower, the Borrower, each
Guarantor, the Collateral Agent, the Issuing Lender, the Swingline Lender, each
Lender holding Revolving Commitments under the Existing Credit Agreement, each
BAH Term Lender and each Additional Revolving Lender;

Section 4.1.2 No Default. No Default or Event of Default (other than the
Existing Defaults) shall exist as of the Effective Date, both immediately before
and immediately after giving effect to this Agreement and the borrowing of the
BAH Tranche A Term Loans and the BAH Tranche B Term Loans, and the making of the
Additional Revolving Commitments;

Section 4.1.3 Representations and Warranties. All of the representations and
warranties (other than representations and warranties which are not true and
correct as a result of matters described in Section 2.4 hereof) contained in the
Loan Documents and in Sections 5 and 6 of this Agreement shall be true and
correct in all material respects on the Effective Date, both immediately before
and immediately after giving effect to this Agreement and the borrowing of the
BAH Tranche A Term Loans and the BAH Tranche B Term Loans and the making of the
Additional Revolving Commitments, with the same effect as though such
representations and warranties had been made on and as of the Effective Date
(unless such representation or warranty relates to a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such specific date);

Section 4.1.4 Borrowing Notice. The Administrative Agent shall have received a
notice of Borrowing from the BAH Borrower pursuant to Section 3.2 of this
Agreement with respect to the BAH Tranche A Term Loans and BAH Tranche B Term
Loans;

Section 4.1.5 Fees. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced at least 3 Business Days prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent) required to reimbursed or paid
by the Borrower hereunder or under any other Loan Document;

Section 4.1.6 Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of (i) Debevoise & Plimpton LLP, special New York counsel
to the Loan Parties, substantially in the form of Exhibit D-1 and (ii) Morris,
Nichols, Arsht & Tunnell LLP, special Delaware counsel to the Loan Parties,
substantially in the form of Exhibit D-2;

Section 4.1.7 Closing Certificate. The Administrative Agent shall have received
a certificate of BAH Borrower, the Borrower and each of the other Loan Parties,
dated as of the Effective Date, each substantially in the form of Exhibit E,
with appropriate insertions and attachments; and

Section 4.1.8 USA Patriot Act. The Lenders shall have received from the BAH
Borrower and each of the Loan Parties documentation and other information
requested by any Lender no less than 10 calendar days prior to the Effective
Date that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA Patriot Act.

Section 4.1.9 Financing Statement. A UCC-1 financing statement naming Booz Allen
Hamilton International, Inc., as debtor and Credit Suisse AG, Cayman Islands
Branch, as secured party, shall have been filed with Secretary of State of
Delaware.

Section 4.2. Amendment and Restatement Effectiveness. Each of the amendments set
forth in Sections 2.1, 2.2 and 2.3 and each of the waivers set forth in
Section 2.4 shall become effective on the Effective Date immediately following
the repayment in full of all of the outstanding Term Loans (as defined in the
Existing Credit Agreement).

ARTICLE 5
Representations and Warranties of Borrower

Section 5.1. Representations and Warranties; No Default. In order to induce the
Lenders to enter into this Agreement and to make the BAH Tranche A Term Loans,
the BAH Tranche B Term Loans and the Additional Revolving Commitments, the
Borrower hereby represents and warrants that:

Section 5.1.1 no Default or Event of Default (other than the Existing Defaults)
exists as of the Effective Date, both immediately before and immediately after
giving effect to this Agreement and the borrowing of the BAH Tranche A Term
Loans and the BAH Tranche B Term Loans, and the making of the Additional
Revolving Commitments; and

Section 5.1.2 all of the representations and warranties (other than the
representations and warranties which are not true and correct as a result of
matters described in Section 2.4) contained in the Amended and Restated Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on the Effective Date, both immediately before and immediately after
giving effect to this Agreement and the borrowing of the BAH Tranche A Term
Loans and the BAH Tranche B Term Loans and the making of the Additional
Revolving Commitments, with the same effect as though such representations and
warranties had been made on and as of the Effective Date (unless such
representation or warranty relates to a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such specific date).

ARTICLE 6
Representations and Warranties of BAH Borrower

Section 6.1. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the BAH Tranche A Term Loans, the BAH
Tranche B Term Loans and the Additional Revolving Commitments, the BAH Borrower
hereby represents and warrants that:

Section 6.1.1 Existence; Compliance with Law. BAH Borrower (a) (i) is duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and (ii) has the corporate power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.

Section 6.1.2 Corporate Power; Authorization; Enforceable Obligations.

Section 6.1.2.1 BAH Borrower has the corporate power and authority to make,
deliver and perform this Agreement and to borrow hereunder. BAH Borrower has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and to authorize the extensions of credit on the
terms and conditions of this Agreement.

Section 6.1.2.2 No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority is required in connection
with the extensions of credit hereunder or the execution, delivery, performance,
validity or enforceability of this Agreement, except (i) consents,
authorizations, filings and notices described in Schedule 4.4 to the Amended and
Restated Credit Agreement, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect or the failure to
obtain which would not reasonably be expected to have a Material Adverse Effect
and (ii) the filings referred to in Section 4.17 of the Amended and Restated
Credit Agreement.

Section 6.1.2.3 This Agreement has been duly executed and delivered on behalf of
BAH Borrower. This Agreement constitutes a legal, valid and binding obligation
of BAH Borrower, enforceable against BAH Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

Section 6.1.3 No Legal Bar. The execution, delivery and performance of this
Agreement by BAH Borrower, the borrowings hereunder and the use of the proceeds
thereof will not (a) violate the organizational or governing documents of BAH
Borrower, (b) except as would not reasonably be expected to have a Material
Adverse Effect, violate any Requirement of Law binding on BAH Borrower or any
Contractual Obligation of BAH Borrower or (c) except as would not have a
Material Adverse Effect, result in, or require, the creation or imposition of
any Lien on any of its properties or revenues pursuant to any Requirement of Law
or any such Contractual Obligation (other than the Liens permitted by
Section 7.3 of the Amended and Restated Credit Agreement).

Section 6.1.4 Investment Company Act. BAH Borrower is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

ARTICLE 7
Covenant

Section 7.1. BAH Borrower and Holdings covenant and agree to use their
respective best efforts to cause the BAH Merger to take place on the Effective
Date following the effectiveness of the Amended and Restated Credit Agreement.

ARTICLE 8
Miscellaneous

Section 8.1. Security.

Section 8.1.1 The Borrower acknowledges that (i) the Tranche A Term Loans, the
Tranche B Term Loans and any Revolving Loans and Reimbursement Obligations in
respect of Additional Revolving Commitments constitute Borrower Obligations (as
defined in the Guarantee and Collateral Agreement), (ii) the Guarantee and
Collateral Agreement, as amended hereby, shall continue to be in full force and
effect and (iii) all Liens granted by the Borrower as security for the Borrower
Obligations pursuant to the Guarantee and Collateral Agreement, as amended
hereby, continue in full force and effect.

Section 8.1.2 Each Guarantor acknowledges that (i) the Tranche A Term Loans, the
Tranche B Term Loans and any Revolving Loans and Reimbursement Obligations in
respect of Additional Revolving Commitments constitute Borrower Obligations (as
defined in the Guarantee and Collateral Agreement) and (ii) notwithstanding the
execution and delivery of this Agreement and the amendment and restatement of
the Existing Credit Agreement pursuant hereto, (a) the Guarantee and Collateral
Agreement, as amended hereby, shall continue to be in full force and effect,
(b) the Guarantor Obligations of such Guarantor are not impaired or, except as
expressly set forth herein, affected and (c) all guarantees made by such
Guarantor pursuant to the Guarantee and Collateral Agreement, as amended hereby,
and all Liens granted by such Guarantor as security for the Guarantor
Obligations of such Guarantor pursuant to the Guarantee and Collateral
Agreement, as amended hereby, continue to be in full force and effect and
benefit the Borrower Obligations described in clause (i) of this Section 8.1.2;
and, further, confirms and ratifies its obligations under each of the Loan
Documents executed by it, as amended hereby.

Section 8.2. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 8.3. Continuing Effect; No Other Waivers or Amendments. Except as
expressly set forth herein, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent or the Loan Parties under the
Amended and Restated Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Amended and Restated
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended and Restated
Credit Agreement or any other Loan Document in similar or different
circumstances. After the Effective Date, any reference in any Loan Document to
the Credit Agreement shall mean the Amended and Restated Credit Agreement and
any reference to the Guarantee and Collateral Agreement in any Loan Document to
the Guarantee and Collateral Agreement shall mean the Guarantee and Collateral
Agreement as amended hereby.

Section 8.4. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.

Section 8.5. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.

Section 8.6. Credit Agreement Provisions. Sections 10.2, 10.5, 10.6, 10.12,
10.13, 10.14, 10.17 and 10.18 of the Amended and Restated Credit Agreement shall
be deemed to be incorporated herein mutatis mutandis and shall apply to the
parties hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

BAH BORROWER CORPORATION

          By:   /s/ Samuel R. Strickland
     
   
Name:
  Samuel R. Strickland



    Title: Vice President, Chief Financial Officer
and Treasurer

BOOZ ALLEN HAMILTON INC.

          By:   /s/ Samuel R. Strickland
     
   
Name:
  Samuel R. Strickland



    Title: Executive Vice President and Chief
Financial Officer

BOOZ ALLEN HAMILTON INVESTOR CORPORATION

          By:   /s/ Samuel R. Strickland
     
   
Name:
  Samuel R. Strickland



    Title: Executive Vice President and Chief
Financial Officer

BOOZ ALLEN HAMILTON INTERNATIONAL, INC.

By:       /s/ Samuel R. Strickland      



    Name: Samuel R. Strickland
Title: Chief Financial Officer, Vice
President
and Treasurer

ASE, INC.

By:       /s/ CG Appleby      
Name: CG Appleby
Title: Secretary


BOOZ ALLEN TRANSPORTATION, INC.

By:       /s/ CG Appleby       
Name: CG Appleby
Title: Secretary


1

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender

                      By:  
/s/John Toronto
 
 
         
           
Name:
Title:
  John Toronto
Managing Director  

    By:   /s/ Vipul Dhadda
             
           
Name:
Title:
  Vipul Dhadda
Associate  



2

                  NEW BAH LENDERS:   Name of Institut  
ion, as a BAH Le
  nder:  
Credit Suisse AG, Cayman Islands Branch  
 


 
 
       


 
 
    By:  
/s/ John Toronto
 
 
       
 
     
       
Name:
Title:
  John Toronto
Managing Director  

    By:  
/s/ Vipul Dhadda
      *        
 
     
       
Name:
Title:
  Vipul Dhadda
Associate  





    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

Credit Suisse AG, Cayman Islands Branch

                      By:   /s/ John Toronto
             
           
Name:
Title:
  John Toronto
Managing Director  

    By:   /s/ Vipul Dhadda
  *          
           
Name:
Title:
  Vipul Dhadda
Associate  

NEW BAH LENDERS:   Name of Institution, as a BAH Lender:         American
Savings Bank, F.S.B., as a BAH Lender                               By:  
/s/ Rian DuBach
 
 
         
           
Name:
Title:
  Rian DuBach
Vice President  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:         Bank of
America, N.A.  
 


 
 
       


 
 
    By:   /s/ David H. Strickert
             
           
Name:
Title:
  David H. Strickert
Managing Director  

    By:  
 
      *        
 
     




    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

Bank of America, N.A.

                      By:   /s/ David H. Strickert
             
           
Name:
Title:
  David H. Strickert
Managing Director  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     Bank Leumi USA  
 


 
 
       


 
 
    By:   /s/ Steven Caligon
             
           
Name:
Title:
  Steven Caligon
Senior Vice President  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     Barclays Bank PLC  
 


 
 
       


 
 
    By:   /s/ Michael J. Mozer
             
           
Name:
Title:
  Michael J. Mozer
Assistant Vice President  

    By:  
 
      *        
 
     




    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

Barclays Bank PLC

                      By:   /s/ Craig Malloy
             
           
Name:
Title:
  Craig Malloy
Director  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     Branch Bank and
Trust Company  
 


 
 
       


 
 
    By:   /s/ Daniel T. Laurenzi
             
           
Name:
Title:
  Daniel T. Laurenzi
Vice President  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     California First
National Bank  
 


 
 
       


 
 
    By:  
/s/ D.N. Lee
 
 
         
           
Name:
Title:
  D.N. Lee
S.V.P.  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     Capital One, N.A.  
 


 
 
       


 
 
    By:   /s/ Van Buren Knick II
             
           
Name:
Title:
  Van Buren Knick II
Senior Vice President  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     CIT Bank  
 


 
 
       


 
 
    By:   /s/ Daniel A. Burnett
             
           
Name:
Title:
  Daniel A. Burnett
Vice President  

    By:  
 
      *        
 
     




    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

CIT Bank

             
By:/s/ Daniel A Burnett
 
   
 
 
   
Name:Daniel A. Burnett
Title:Vice President
 

   
By:
  *    
 
 
   
Name:
 
   
Title:
 
NEW BAH LENDERS:  
Name of Institution, as a BAH Lender:
 




    Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank—

              By:   /s/ Leslie Grizzard
         
       
Name:
Title:
  Leslie Grizzard
SVP  

By:  
 
      *    
 
     




    Name:

Title:

                  NEW BAH LENDERS:   Name of Institution, as a BAH Lender:    
Crédit Industriel et Commercial  
 


 
 
       


 
 
    By:   /s/ Anthony Rock
             
           
Name:
Title:
  Anthony Rock
Managing Director  

    By:   /s/ Adrienne Molloy
  *          
           
Name:
Title:
  Adrienne Molloy
Vice President  

NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     East West Bank  
 


 
 
       


 
 
    By:   /s/ Nancy A. Moore
             
           
Name:
Title:
  Nancy A. Moore
Senior Vice President  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     First Commonwealth
Bank  
 


 
 
       


 
 
    By:   /s/ Lawrence C. Deihle
             
           
Name:
Title:
  Lawrence C. Deihle
Senior Vice President  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     Firstrust Bank  
 


 
 
       


 
 
    By:  
/s/ Ellen Frank
 
 
         
           
Name:
Title:
  Ellen Frank
Vice President  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     Goldman Sachs Bank
USA  
 


 
 
       


 
 
    By:  
/s/ Mark Walton
 
 
         
           
Name:
Title:
  Mark Walton
Authorized Signatory  

    By:  
 
      *        
 
     




    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

Goldman Sachs Credit Partners L.P.

             
By:/s/ Mark Walton
 
   
 
 
   
Name:Mark Walton
Title:Authorized Signatory
 

   
By:
  *    
 
 
   
Name:
 
   
Title:
 
NEW BAH LENDERS:  
Name of Institution, as a BAH Lender:
 
HSBC Bank USA, National Association  


 
   
 
 
   
By:/s/ Reed R. Menefee
 
   
 
 
   
Name:Reed R. Menefee
Title:Vice President
 

   
By:
  *    
 
 
   
Name:
 
   
Title:
 
NEW BAH LENDERS:  
Name of Institution, as a BAH Lender:
 
Hua Nan Commercial Bank, Ltd., Los Angeles Branch              
By:/s/ Oliver C.H. Hsu
 
   
 
 
   
Name:Oliver C.H. Hsu
Title:VP & General Manager
 

   
By:
  *    
 
 
   
Name:
 
   
Title:
 
NEW BAH LENDERS:  
Name of Institution, as a BAH Lender:
 




    Mega International Commercial Bank Co., Ltd. New York Branch

              By:   /s/ Priscilla Hsing
         
       
Name:
Title:
  Priscilla Hsing
VP & DGM  

By:  
 
      *    
 
     




    Name:

Title:



   NEW BAH LENDERS:          Name of Institution, as a BAH Lender:

Mizuho Corporate Bank, Ltd.
---------------------------   -------------

                              By:             /s/ James R. Fayen
                                              --------------------------------------

                                              Name:           James R. Fayen
                                              Title:          Deputy General Manager

                              By:                                                      *
                                              -------------   ----------------------

                                              Name:

                                              Title:

   NEW BAH LENDERS:                 Name of Institution, as a BAH Lender:

Morgan Stanley Bank, N.A.
---------------------------   -------------

                              By:             /s/ Ryan Vetsch
                                              --------------------------------------

                                              Name:           Ryan Vetsch
                                              Title:          Authorized Signatory

                              By:                                                      *
                                              -------------   ----------------------




    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

Morgan Stanley Bank, N.A.

             
By:/s/ Ryan Vetsch
 
   
 
 
   
Name:Ryan Vetsch
Title:Authorized Signatory
 

   
By:
  *    
 
 
   
Name:
 
   
Title:
 
NEW BAH LENDERS:  
Name of Institution, as a BAH Lender:
 
PNC Bank National Association  


 
   
 
 
   
By:/s/ Matthew Sawyer
 
   
 
 
   
Name:Matthew Sawyer
Title:VP
 

   
By:
  *    
 
 
   
Name:
 
   
Title:
 
NEW BAH LENDERS:  
Name of Institution, as a BAH Lender:
 
Raymond James Bank, FSB  


 
   
 
 




    By: /s/ Garrett McKinnon      

              Name:       Garrett McKinnon       Title:       Senior Vice
President       By:                 *     Name:                       Title:    
              NEW BAH LENDERS: Name of Institution, as a BAH Lender:        
Scotiabanc Inc.                       By: /s/ J.F. Todd           Name:        
  J.F. Todd       Title:           Managing Director       By: /s/ R. Blackwood
*           Name:           R. Blackwood           Title:           Director    
  NEW BAH LENDERS: Name of Institution, as a BAH Lender:         Siemens
Financial Services, Inc.                       By: /s/ Doug Maitar          
Name:           Doug Maitar       Title:           MD       By: /s/ Arthor
Colburt *           Name:           Arthur Colburt           Title:           MD
      NEW BAH LENDERS: Name of Institution, as a BAH Lender:         Sovereign
Bank                       By: /s/ David Dsvlingor           Name:       David
Dsvlingor       Title:       Senior Vice President       By:                 *  
  Name:                       Title:                   NEW BAH LENDERS: Name of
Institution, as a BAH Lender:         State Bank of India                      
By: /s/ C. Sreenivasulu Setty           Name:       C. Sreenivasulu Setty      
Title:       Vice President & Head (Syndications)       By:                 *  
  Name:                       Title:                   NEW BAH LENDERS: Name of
Institution, as a BAH Lender:         Sumitomo Mitsui Banking Corporation      
                By: /s/ William M. Ginn           Name:       William M. Ginn  
    Title:       Executive Officer       By:                 *



    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

Sumitomo Mitsui Banking Corporation

                      By:   /s/ William M. Ginn
             
           
Name:
Title:
  William M. Ginn
Executive Officer  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     The Bank of Nova
Scotia  
 


 
 
       


 
 
    By:   /s/ David Schwartzbard
             
           
Name:
Title:
  David S

 

    By:  
 
      *        
 
     




    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

The Bank of Nova Scotia

                      By:   /s/ David Schwartzbard
             
           
Name:
Title:
  David Schwartzbard
Director  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     The Bank of
Tokyo-Mitsubishi UFI, Ltd.  
 


 
 
       


 
 
    By:   /s/ Charles Stewart
             
           
Name:
Title:
  Charles Stewart
Authorized Signatory  

    By:  
 
      *        
 
     




    Name:

Title:



    LENDERS under the  



    Existing Credit Agreement:  

By signing below, you have indicated your consent to the Agreement

Name of Institution:

Madison Park Funding III, Ltd., By Credit Suisse Alternative Capital, Inc., as
collateral manager; Atrium V By: Credit Suisse Alternative Capital, Inc., as
collateral manager

                      By:   /s/ Lauri Whitlock
             
           
Name:
Title:
  Lauri Whitlock
Authorized Signatory  

    By:  
 
      *        
 
     
       
Name:
 
 
       
Title:
 
 
NEW BAH LENDERS:   Name of Institution, as a BAH Lender:     TD Bank, N.A.  
 


 
 
       


 
 
    By:   /s/ Marla Willner
             
           
Name:
Title:
  Marla Willner
TD Bank, N.A., S.V.P.  

    By:  
 
      *        
 
     




    Name:

Title:

* For institutions requiring two signature blocks.SCHEDULE 3.1
TO AGREEMENT

COMMITMENTS

                      BAH Tranche A   BAH Tranche B Lender   Commitment  
Commitment
American Savings Bank, F.S.B.
  $ 8,000,000.00          
 
               
Bank of America, N.A.
  $ 30,000,000.00     $ 500,000,000.00  
 
               
Bank Leumi USA
  $ 12,000,000.00          
 
               
Barclays Bank PLC
  $ 7,000,000.00          
 
               
Branch Banking and Trust Company
  $ 16,000,000.00          
 
               
California First National Bank
  $ 8,000,000.00          
 
               
Capital One, N.A.
  $ 20,000,000.00          
 
               
CIT Bank
  $ 10,000,000.00          
 
               
Citizens Bank of Pennsylvania, a
  $ 30,000,000.00          
Pennsylvania state chartered bank
               
 
               
City National Bank
  $ 10,000,000.00          
 
               
Crédit Industriel et Commercial
  $ 20,000,000.00          
 
               
Credit Suisse AG, Cayman Islands Branch
  $ 20,000,000.00          
 
               
East West Bank
  $ 10,000,000.00          
 
               
First Commonwealth Bank
  $ 10,000,000.00          
 
               
Firstrust Bank
  $ 4,000,000.00          
 
               
Goldman Sachs Bank USA
  $ 7,000,000.00          
 
               
HSBC Bank USA, National Association
  $ 30,000,000.00          
 
               
Hua Nan Commercial Bank, Ltd., Los
  $ 3,000,000.00          
Angeles Branch
               
 
               
Mega International Commercial Bank
  $ 8,000,000.00          
Co., Ltd. New York Branch
               
 
               
Mizuho Corporate Bank, Ltd.
  $ 30,000,000.00          
 
               
Morgan Stanley Bank, N.A.
  $ 7,000,000.00          
 
               
PNC Bank National Association
  $ 16,000,000.00          
 
               
Raymond James Bank, FSB
  $ 24,000,000.00          
 
               
Scotiabanc Inc.
  $ 15,000,000.00          
 
               
Siemens Financial Services, Inc.
  $ 16,000,000.00          
 
               
Sovereign Bank
  $ 20,000,000.00          
 
               
State Bank of India
  $ 24,000,000.00          
 
               
Sumitomo Mitsui Banking Corporation
  $ 20,000,000.00          
 
               
TD Bank, N.A.
  $ 20,000,000.00          
 
               
The Bank of Nova Scotia
  $ 15,000,000.00          
 
               
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 30,000,000.00          
 
               
TOTAL:
  $ 500,000,000.00     $ 500,000,000.00  
 
               

SCHEDULE 3.4
TO AGREEMENT

          Lender   Revolving Commitment
American Savings Bank, F.S.B.
  $ 2,000,000.00  
 
       
Atrium V
  $ 0.00  
 
       
Bank of America, N.A.
  $ 37,500,000.00  
 
       
Bank Leumi USA
  $ 3,000,000.00  
 
       
Barclays Bank PLC
  $ 21,500,000.00  
 
       
Branch Banking and Trust Company
  $ 4,000,000.00  
 
       
California First National Bank
  $ 2,000,000.00  
 
       
Capital One, N.A.
  $ 5,000,000.00  
 
       
CIT Bank
  $ 15,000,000.00  
 
       
Citizens Bank of Pennsylvania, a Pennsylvania state
  $ 7,500,000.00  
chartered bank
       
 
       
City National Bank
  $ 2,500,000.00  
 
       
Crédit Industriel et Commercial
  $ 5,000,000.00  
 
       
Credit Suisse AG, Cayman Islands Branch
  $ 37,500,000.00  
 
       
East West Bank
  $ 2,500,000.00  
 
       
First Commonwealth Bank
  $ 2,500,000.00  
 
       
Firstrust Bank
  $ 1,000,000.00  
 
       
Goldman Sachs Bank USA
  $ 12,250,000.00  
 
       
Goldman Sachs Credit Partners L.P.
  $ 0.00  
 
       
HSBC Bank USA, National Association
  $ 7,500,000.00  
 
       
Hua Nan Commercial Bank, Ltd., Los Angeles Branch
  $ 1,000,000.00  
 
       
Madison Park Funding I, Ltd.
  $ 0.00  
 
       
Madison Park Funding III, Ltd.
  $ 0.00  
 
       
Mega International Commercial Bank Co., Ltd. New York
  $ 2,000,000.00  
Branch
       
 
       
Mizuho Corporate Bank, Ltd.
  $ 7,500,000.00  
 
       
Morgan Stanley Bank, N.A.
  $ 21,500,000.00  
 
       
PNC Bank National Association
  $ 4,000,000.00  
 
       
Raymond James Bank, FSB
  $ 6,000,000.00  
 
       
Siemens Financial Services, Inc.
  $ 4,000,000.00  
 
       
Sovereign Bank
  $ 5,000,000.00  
 
       
State Bank of India
  $ 6,000,000.00  
 
       
Sumitomo Mitsui Banking Corporation
  $ 29,750,000.00  
 
       
TD Bank, N.A.
  $ 5,000,000.00  
 
       
The Bank of Nova Scotia
  $ 7,500,000.00  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 7,500,000.00  
 
       
TOTAL:
  $ 275,000,000.00  
 
       

EXHIBIT A
TO AGREEMENT
EXHIBIT B
TO AGREEMENT

SCHEDULES

to
SECOND AMENDED & RESTATED CREDIT AGREEMENT1
among
BOOZ ALLEN HAMILTON INVESTOR CORPORATION
(f/k/a EXPLORER INVESTOR CORPORATION
and as successor to BAH BORROWER CORPORATION),

BOOZ ALLEN HAMILTON INC.
(as successor to EXPLORER MERGER SUB CORPORATION),
as the Borrower,
The Several Lenders from Time to Time Parties Hereto,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
(f/k/a CREDIT SUISSE, CAYMAN ISLANDS BRANCH)
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC,
BARCLAYS CAPITAL,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
and
SUMITOMO MITSUI BANKING CORPORATION
as Joint Bookrunners,
BANK OF AMERICA, N.A.,
as Syndication Agent
and
BARCLAYS BANK PLC
as Documentation Agent
Dated as of July 31, 2008
and
Amended and Restated as of December 11, 2009
and further
Amended and Restated as of February 3, 2011

Schedule 1.1A
to Credit Agreement

Excluded Subsidiaries

Booz Allen Hamilton Intellectual Property Holdings, LLC

Schedule 1.1B
to Credit Agreement

Specified Foreign Currency L/C Agreements
None.

Schedule 1.1C
to Credit Agreement

Specified Hedge Agreements

None.

Schedule 2.1
to Credit Agreement

Commitments

                                      Additional         Existing Revolving  
Revolving     Lender   Commitment   Commitment   Revolving Commitment
Atrium V
  $ 2,500,000.00             $ 2,500,000.00  
 
                       
Bank of America, N.A.
  $ 67,750,000.00     $ 30,000,000.00     $ 97,750,000.00  
 
                       
Barclays Bank PLC
  $ 31,500,000.00             $ 31,500,000.00  
 
                       
CIT Bank
  $ 15,000,000.00             $ 15,000,000.00  
 
                       
Credit Suisse AG,
  $ 46,500,000.00             $ 46,500,000.00  
Cayman Islands Branch
                       
 
                       
Goldman Sachs Credit
  $ 15,000,000.00             $ 15,000,000.00  
Partners L.P.
                       
 
                       
Madison Park Funding
  $ 2,000,000.00             $ 2,000,000.00  
I, Ltd
                       
 
                       
Madison Park Funding
  $ 2,000,000.00             $ 2,000,000.00  
III, Ltd
                       
 
                       
Morgan Stanley Bank,
  $ 26,500,000.00             $ 26,500,000.00  
N.A.
                       
 
                       
Sumitomo Mitsui
  $ 36,250,000.00             $ 36,250,000.00  
Banking Corporation
                       
 
                       
TOTAL:
  $ 245,000,000.00     $ 30,000,000     $ 275,000,000.00  
 
                       

1Capitalized terms used but not defined in this Disclosure Schedule shall have
the meanings assigned in the Credit Agreement

3

Schedule 4.3
to Credit Agreement

Existence; Compliance with Law

None.

4

Schedule 4.4
to Credit Agreement

Consents, Authorizations, Filings and Notices

Government Approvals:

None.

Consents:

None.Schedule 4.6
to Credit Agreement

Litigation

Six former officers and stockholders of the Borrower who had departed the firm
prior to the Company Reorganization have filed a total of nine suits in various
jurisdictions, with original filing dates ranging from July 3, 2008 through
December 15, 2009 (three of which were amended on July 2, 2010 and then further
amended into one consolidated complaint on September 7, 2010), against the
Borrower and certain of the Borrower’s current and former directors and
officers. Each of the suits arises out of the Company Reorganization and alleges
that the former stockholders are entitled to certain payments that they would
have received if they had held their stock at the time of the acquisition. Some
of the suits also allege that the acquisition price paid to stockholders was
insufficient. The various suits assert claims for breach of contract, tortious
interference with contract, breach of fiduciary duty, civil RICO violations,
violations of ERISA, and/or securities and common law fraud. Two of these suits
have been dismissed with all appeals exhausted and a third suit has been
dismissed but the former stockholder has sought leave to re-plead in New York
state court. Five of the remaining suits are pending in the United States
District Court for the Southern District of New York and the sixth is pending in
the United States District Court for the Southern District of California. The
aggregate alleged damages sought in these six remaining suits is approximately
$348.7 million ($291.5 million of which is sought to be trebled pursuant to
RICO), plus punitive damages, costs, and fees.

Schedule 4.8A
to Credit Agreement

Excepted Property

None.

Schedule 4.8B
to Credit Agreement

Owned Real Property

None.

Leased Real Property

                                     
Location Agreeme
  nt Address   City   State /   Country RSF   Expirat   ion Date  
 

 
                             
 

Domestic
  Lease   310 K Street   Anchorage   AK     159.00     6/30/2011  
 

 
                             
 

Domestic
  Lease   6703 Odyssey Drive   Huntsville   AL     20,629.00     1/31/2012  
 

 
                             
 

Domestic
  Lease   8650 Minnie Brown Road   Montgomery   AL     780.00     6/30/2011  
 

 
                             
 

Domestic
  Sublease   333 N. Lantana Street   Camarillo   CA     120.00     7/31/2011  
 

 
                             
 

Domestic
  Sublease   2350 East El Segundo Boulevard   El Segundo   CA     1,960.00    
9/30/2013  
 

 
                             
 

Domestic
  Sublease   2310 E. El Segundo Blvd.   El Segundo   CA     280.00    
11/30/2012  
 

 
                             
 

Domestic
  Sublease   2310 E. El Segundo Blvd.   El Segundo   CA     1,120.00    
3/31/2012  
 

 
                             
 

Domestic
  Lease   20 Pacifica   Irvine   CA     7,708.00     10/31/2014  
 

 
                             
 

Domestic
  Lease   5220 Pacific Concourse Drive   Los Angeles   CA     22,823.00    
10/31/2013  
 

 
                             
 

Domestic
  Lease   515 S. Flower Street   Los Angeles   CA     434.00     4/30/2011  
 

 
                             
 

Domestic
  Lease   1455 Frazee Road   San Diego   CA     10,637.00     6/30/2014  
 

 
                             
 

Domestic
  Lease   1615 Murray Canyon Road   San Diego   CA     89,861.00     7/31/2011  
 

 
                             
 

Domestic
  Lease   101 California Street   San Francisco   CA     38,297.00     1/21/2014
 
 

 
                             
 

Domestic
  Lease   3201 Airpark Drive   Santa Maria   CA     1,364.00     5/11/2011  
 

 
                             
 

Domestic
  Lease   385 Moffett Park Drive   Sunnyvale   CA     8,882.00     1/31/2011  
 

 
                             
 

Domestic
  Lease   121 S. Tejon Street   Colorado Springs   CO     22,500.00    
12/31/2014  
 

 
                             
 

Domestic
  Lease   121 S. Tejon Street   Colorado Springs   CO     22,500.00    
5/31/2014  
 

 
                             
 

Domestic
  Sublease   7250 Getting Heights   Colorado Springs   CO     560.00    
12/31/2011  
 

 
                             
 

Domestic
  Lease   5299 DTC Boulevard   Greenwood Village   CO     10,098.00    
9/30/2013  
 

 
                             
 

Domestic
  Lease   901 15th Street, NW   Washington   DC     87,413.00     10/31/2017  
 

 
                             
 

Domestic
  Lease   20 M Street, S.E.   Washington   DC     30,152.00     4/30/2017  
 

 
                             
 

Domestic
  Lease   955 L’Enfant Plaza S.W.   Washington   DC     13,398.00     3/19/2014
 
 

 
                             
 

Domestic
  Sublease   700 Thirteenth Street   Washington   DC     12,334.00     1/30/2012
 
 

 
                             
 

Domestic
  Lease   1201 M Street SE   Washington   DC     4,506.00     11/30/2011  
 

 
                             
 

Domestic
  Sublease   300 M Street, SE   Washington   DC     10,497.00     4/30/2011  
 

 
                             
 

Domestic
  Lease   1101 Pennsylvania Avenue   Washington   DC     1,558.00     3/31/2011
 
 

 
                             
 

Domestic
  Lease   445 Challenger Road   Cape Canaveral   FL     3,800.00     4/15/2015  
 

 
                             
 

Domestic
  Lease   5201 Blue Lagoon Drive   Miami   FL     145.00     6/30/2011  
 

 
                             
 

Domestic
  Lease   13501 Ingenuity Drive   Orlando   FL     4,025.00     7/31/2015  
 

 
                             
 

Domestic
  Lease   220 W. Garden Street   Pensacola   FL     9,272.00     1/31/2012  
 

 
                             
 

Domestic
  Lease   495 Grand Blvd.   Sandestin   FL     130.00     2/28/2011  
 

 
                             
 

Domestic
  Lease   1990 Main Street   Sarasota   FL     270.00     1/31/2012  
 

 
                             
 

Domestic
  Lease   4890 West Kennedy Blvd.   Tampa   FL     21,908.00     9/30/2014  
 

 
                             
 

Domestic
  Sublease   1533/1535/1537/1539 Moultrie Rd.   Albany   GA     440.00    
10/31/2011  
 

 
                             
 

Domestic
  Lease   230 Peachtree Center N.W.   Atlanta   GA     42,119.00     6/30/2012  
 

 
                             
 

Domestic
  Lease   3100 Gentian Blvd   Columbus   GA     500.00     11/15/2011  
 

 
                             
 

Domestic
  Lease   312 N. Davis Drive   Warner Robins   GA     725.00     11/30/2011  
 

 
                             
 

Domestic
  Lease   737 Bishop Street   Honolulu   HI     17,174.00     8/31/2014  
 

 
                             
 

Domestic
  Lease   2900 100th Street   Urbandale   IA     4,921.00     3/31/2012  
 

 
                             
 

Domestic
  Sublease   225 W. Wacker Drive   Chicago   IL     2,200.00     11/29/2015  
 

 
                             
 

Domestic
  Lease   1003 E. Wesley Drive   O’Fallon   IL     8,870.00     12/5/2012  
 

 
                             
 

Domestic
  Lease   Building 62, Rock Island Arsenal   Rock Island   IL     1,175.00    
10/31/2011  
 

 
                             
 

Domestic
  Lease   8888 Keystone Crossing   Indianapolis   IN     320.00     7/31/2011  
 

 
                             
 

Domestic
  Lease   1122 North Second Street   Leavenworth   KS     14,072.00    
7/31/2013  
 

 
                             
 

Domestic
  Sublease   4500 Bowling Boulevard   Louisville   KY     1,095.00     9/30/2011
 
 

 
                             
 

Domestic
  Lease   1003 N. Wilson Road   Radcliff   KY     1,882.00     5/31/2011  
 

 
                             
 

Domestic
  Lease   111 Veterans Blvd   Metairie   LA     2,354.00     3/31/2011  
 

 
                             
 

Domestic
  Storage   22 Batterymarch Street   Boston   MA     250.00     8/31/2015  
 

 
                             
 

Domestic
  Lease   22 Batterymarch Street   Boston   MA     5,271.00     2/28/2015  
 

 
                             
 

Domestic
  Lease   15 New England Exectuive Park   Burlington   MA     2,167.00    
2/28/2011  
 

 
                             
 

Domestic
  Lease   91 Hartwell Avenue   Lexington   MA     9,993.00     11/30/2015  
 

 
                             
 

Domestic
  Lease   One Technology Drive   Westborough   MA     3,592.00     10/31/2011  
 

 
                             
 

Domestic
  Lease   308 Sentinel Drive   Annapolis Jct   MD     89,401.00     12/31/2022  
 

 
                             
 

Domestic
  Lease   304 Sentinel Drive   Annapolis Junction   MD     129,858.00    
12/31/2015  
 

 
                             
 

Domestic
  Lease   134 National Business Parkway   Annapolis Junction   MD     69,286.00
    9/30/2014  
 

 
                             
 

Domestic
  Lease   8210 Dorsey Run Road   Annapolis Junction   MD     13,088.00    
4/12/2011  
 

 
                             
 

Domestic
  Lease   201 N. Charles Street   Baltimore   MD     7,070.00     9/30/2013  
 

 
                             
 

Domestic
  Storage   201 N. Charles Street   Baltimore   MD     120.00     Month-to-Month
 
 

 
                             
 

Domestic
  Lease   4694 Millennium Drive   Belcamp   MD     35,124.00     9/30/2014  
 

 
                             
 

Domestic
  Lease   4692 Millennium Drive   Belcamp   MD     20,486.00     3/31/2013  
 

 
                             
 

Domestic
  Lease   4692 Millennium Drive   Belcamp   MD     6,534.00     3/31/2013  
 

 
                             
 

Domestic
  Lease   5825 University Drive   College Park   MD     1,254.00     12/31/2014
 
 

 
                             
 

Domestic
  Lease   5235 Westview Drive   Frederick   MD     499.00     7/31/2011  
 

 
                             
 

Domestic
  Lease   7467 Ridge Road   Hanover   MD     25,111.00     7/31/2011  
 

 
                             
 

Domestic
  Lease   46950 Bradley Blvd.   Lexington Park   MD     32,456.00     9/30/2011
 
 

 
                             
 

Domestic
  Lease   46610 Expedition Drive   Lexington Park   MD     10,749.00    
9/30/2011  
 

 
                             
 

Domestic
  Sublease   46610 Expedition Drive   Lexington Park   MD     250.00    
Month-to-Month  
 

 
                             
 

Domestic
  Lease   900 Elkridge Landing Road   Linthicum   MD     64,299.00     1/31/2015
 
 

 
                             
 

Domestic
  Sublease   7900 Harkins Road   New Carrollton   MD     192.00     10/31/2011  
 

 
                             
 

Domestic
  Lease   6710 Oxon Hill Road   Oxon Hill   MD     1,914.00     5/6/2013  
 

 
                             
 

Domestic
  Lease   2600 Tower Oaks Boulevard   Rockville   MD     117,674.00    
12/31/2019  
 

 
                             
 

Domestic
  Lease   1101 Wootton Parkway   Rockville   MD     48,137.00     3/31/2013  
 

 
                             
 

Domestic
  Sublease   101 West Big Beaver Road   Troy   MI     7,573.00     2/11/2013  
 

 
                             
 

Domestic
  Lease   197 Replacement Avenue   Ft. Leonard Wood   MO     183.00    
9/30/2011  
 

 
                             
 

Domestic
  Lease   2300 Main Street   Kansas City   MO     1,528.00     2/28/2011  
 

 
                             
 

Domestic
  Lease   4200 Morganton Road   Fayetteville   NC     4,267.00     4/30/2015  
 

 
                             
 

Domestic
  Lease   430 Davis Drive   Morrisville   NC     4,774.00     5/31/2013  
 

 
                             
 

Domestic
  Lease   1299 Farnam Street   Omaha   NE     13,282.00     6/30/2015  
 

 
                             
 

Domestic
  Lease   6825 Pine Street   Omaha   NE     1,360.00     2/28/2011  
 

 
                             
 

Domestic
  Lease   One Gateway Center   Newark   NJ     2,053.00     3/31/2011  
 

 
                             
 

Domestic
  Sublease   4 Wood Hollow Road   Parsippany   NJ     2,100.00     3/30/2013  
 

 
                             
 

Domestic
  Lease   356 Ninth Avenue   Picatinny   NJ     2,715.00     12/21/2014  
 

 
                             
 

Domestic
  Sublease   141 West Front Street   Red Bank   NJ     23,566.00     3/31/2015  
 

 
                             
 

Domestic
  Lease   6565 Americas Parkway   Albuquerque   NM     1,226.00     9/30/2011  
 

 
                             
 

Domestic
  Sublease   101 Park Avenue   New York   NY     1,500.00     4/29/2014  
 

 
                             
 

Domestic
  Lease   500 Avery Lane   Rome   NY     4,734.00     6/30/2013  
 

 
                             
 

Domestic
  Sublease   127 Public Square   Cleveland   OH     1,050.00     7/31/2011  
 

 
                             
 

Domestic
  Lease   1900 Founders Drive   Kettering(Dayton)   OH     29,017.00    
11/30/2012  
 

 
                             
 

Domestic
  Lease   2501 Liberty Parkway   Midwest City   OK     6,136.00     5/31/2011  
 

 
                             
 

Domestic
  Lease   1 Pasquerilla Plaza   Johnstown   PA     2,428.00     10/31/2015  
 

 
                             
 

Domestic
  Lease   314 Industrial Park Road   Johnstown   PA     90.00     Month-to-Month
 
 

 
                             
 

Domestic
  Lease   1818 Market Street   Philadelphia   PA     8,848.00     3/31/2015  
 

 
                             
 

Domestic
  Lease   651 Holiday Drive, Foster Plaza 5   Pittsburgh   PA     2,804.00    
12/31/2011  
 

 
                             
 

Domestic
  Lease   221 Third Street   Newport   RI     550.00     10/31/2011  
 

 
                             
 

Domestic
  Lease   4401 Belle Oaks Drive   N. Charleston   SC     14,060.00     8/31/2012
 
 

 
                             
 

Domestic
  Sublease   3950 Faber Place   N. Charleston   SC     128.00     1/31/2011  
 

 
                             
 

Domestic
  Lease   7965 Veterans Parkway   Millington   TN     1,500.00     5/31/2014  
 

 
                             
 

Domestic
  Lease   2525 Bay Area Boulevard   Houston   TX     34,214.00     8/31/2013  
 

 
                             
 

Domestic
  Storage   2700 Bay Area Blvd.   Houston   TX     150.00     Month-to-Month  
 

 
                             
 

Domestic
  Lease   700 N. St. Mary’s Street   San Antonio   TX     41,240.00    
7/31/2011  
 

 
                             
 

Domestic
  Lease   3133 General Hudnell Drive   San Antonio   TX     12,195.00    
10/31/2015  
 

 
                             
 

Domestic
  Lease   1785 East 1450 South   Clearfield   UT     1,526.00     11/30/2011  
 

 
                             
 

Domestic
  Lease   299 South Main Street   Salt Lake City   UT     1,400.00    
11/30/2011  
 

 
                             
 

Domestic
  Lease   6363 Walker Lane   Alexandria   VA     4,615.00     7/31/2012  
 

 
                             
 

Domestic
  Sublease   6354 Walker Lane   Alexandria   VA     7,000.00     4/30/2011  
 

 
                             
 

Domestic
  Lease   1530 Wilson Boulevard   Arlington   VA     21,209.00     10/31/2013  
 

 
                             
 

Domestic
  Lease   3811 N. Fairfax Drive   Arlington   VA     47,170.00     6/30/2013  
 

 
                             
 

Domestic
  Lease   1655 North Fort Myer Drive   Arlington   VA     3,345.00    
12/31/2011  
 

 
                             
 

Domestic
  Lease   1550 Crystal Drive   Arlington   VA     9,786.00     12/31/2011  
 

 
                             
 

Domestic
  Lease   1550 Crystal Drive   Arlington   VA     37,789.00     12/31/2011  
 

 
                             
 

Domestic
  Lease   4040 N. Fairfax Drive   Arlington   VA     1,915.00     9/30/2011  
 

 
                             
 

Domestic
  Sublease   3811 North Fairfax Street   Arlington   VA     3,400.00    
5/27/2011  
 

 
                             
 

Domestic
  Lease   2345 Crystal Drive   Arlington   VA     3,912.00     3/31/2011  
 

 
                             
 

Domestic
  Lease   14151 Park Meadow Drive   Chantilly   VA     24,018.00     8/31/2015  
 

 
                             
 

Domestic
  Lease   15059 Conference Center Drive   Chantilly   VA     25,577.00    
3/31/2013  
 

 
                             
 

Domestic
  Lease   1001 Research Park   Charlottesville   VA     10,353.00     2/28/2012
 
 

 
                             
 

Domestic
  Lease   16539-41 Commerce Drive   Dahlgren   VA     3,832.00     9/30/2012  
 

 
                             
 

Domestic
  Lease   5201 Leesburg Pike   Falls Church   VA     29,973.00     5/31/2012  
 

 
                             
 

Domestic
  Lease   5201 Leesburg Pike   Falls Church   VA     5,540.00     3/31/2012  
 

 
                             
 

Domestic
  Storage   5113 Leesburg Pike   Falls Church   VA     27.00     3/31/2012  
 

 
                             
 

Domestic
  Storage   5111 Leesburg Pike   Falls Church   VA     528.00     5/31/2011  
 

 
                             
 

Domestic
  Lease   5113 Leesburg Pike   Falls Church   VA     8,507.00     3/31/2011  
 

 
                             
 

Domestic
  Lease   5113 Leesburg Pike   Falls Church   VA     14,890.00     3/31/2011  
 

 
                             
 

Domestic
  Sublease   5113 Leesburg Pike   Falls Church   VA     4,505.00     3/31/2011  
 

 
                             
 

Domestic
  Lease   5205 Leesburg Pike   Falls Church   VA     7,996.00     1/31/2011  
 

 
                             
 

Domestic
  Lease   575 Herndon Parkway   Herndon   VA     112,078.00     12/31/2015  
 

 
                             
 

Domestic
  Lease   13200 Woodland Park Drive   Herndon   VA     401,124.00     12/31/2015
 
 

 
                             
 

Domestic
  Lease   3074 Centreville Road   Herndon   VA     23,705.00     3/31/2013  
 

 
                             
 

Domestic
  Lease   8209 Terminal Road   Lorton   VA     37,177.00     7/31/2015  
 

 
                             
 

Domestic
  Lease   8530 Cinder Bed Road   Lorton   VA     5,670.00     6/30/2011  
 

 
                             
 

Domestic
  Lease   8580 Cinder Bed Road   Lorton   VA     21,005.00     5/31/2011  
 

 
                             
 

Domestic
  Lease   8283 Greensboro Drive   McLean   VA     222,989.00     1/31/2016  
 

 
                             
 

Domestic
  Lease   8255 Greensboro Drive   McLean   VA     125,646.00     6/30/2014  
 

 
                             
 

Domestic
  Lease   8285 Greensboro Drive   McLean   VA     208,221.00     1/31/2012  
 

 
                             
 

Domestic
  Lease   8281 Greensboro Drive   McLean   VA     255,004.00     12/31/2011  
 

 
                             
 

Domestic
  Sublease   8280 Greensboro Drive   McLean   VA     0.00     7/31/2011  
 

 
                             
 

Domestic
  Lease   5800 Lake Wright Drive   Norfolk   VA     58,104.00     10/31/2014  
 

 
                             
 

Domestic
  Storage   12260 Sunrise Valley Drive   Reston   VA     1,050.00    
Month-to-Month  
 

 
                             
 

Domestic
  Lease   25 Center Street   Stafford   VA     13,528.00     7/31/2011  
 

 
                             
 

Domestic
  Sublease   24 Center Street   Stafford   VA     3,717.00     7/31/2011  
 

 
                             
 

Domestic
  Lease   720 Olive Way   Seattle   WA     6,027.00     8/31/2012  
 

 
                             
 

Domestic
  Lease   48 Donley Street   Morgantown   WV     2,876.00     2/12/2015  
 

 
                             
 

International
  Lease   26/1 V. Sargsyan Street   Yerevan   ARM     741.00     8/31/2011  
 

 
                             
 

International
  Lease   96 Nizami Street   Baku *   AZE     1,787.00     1/17/2011  
 

 
                             
 

International
  Lease   7, Bambis Rigi Street   Tbilisi   GEO     861.00     1/20/2011  
 

 
                             
 

International
  Lease   7, Bambis Rigi Street   Tbilisi   GEO     1,076.00     1/20/2011  
 

 
                             
 

International
  Lease   Curistrasse 2   Stuttgart   GER     0.00     8/31/2011  
 

 
                             
 

International
  Lease   12, Samal Microdistrict, Saryarka Region   Astana   Kazakhstan    
92.00     11/30/2013  
 

 
                             
 

International
  Lease   Bldg 4050B,South Post,Yongson 3-Ka Yongsan-Gu   Seoul   KOR    
1,105.00     3/31/2011  
 

 
                             
 

International
  Lease   Vel Popova Street 1   Pristina   KOS     3,444.00     9/22/2012  
 

 
                             
 

International
  Lease   Arabian Homes   Jeddah   KSA     0.00     7/31/2011  
 

 
                             
 

International
  Lease   Bajrai Garden Village   Jubail   KSA     0.00     7/31/2011  
 

 
                             
 

International
  Lease   Arizona Golf Resort   Riyadh   KSA     0.00     7/31/2011  
 

 
                             
 

International
  Lease   2/4 Nikola Vapcarov Street   Skopje   MKD     2,153.00     9/28/2011  
 

 
                             
 

International
  Lease   7/5 ul. Boshaya Dmitrovka   Moscow   RUS     2,894.00     12/31/2015  
 

 
                             
 

International
  Lease   Dalmatinska, 17   Belgrade   SRB     11,840.00     12/1/2015  
 

 
                             
 

International
  Lease   7/9 Yaroslavsky Lane   Kiev   UK.     5,238.00     10/31/2012  
 

 
                             
 
* Renewal, pending signature
                   

Schedule 4.14
to Credit Agreement

Subsidiaries

(a) Subsidiaries – All Subsidiaries, other than Booz Allen Hamilton Intellectual
Property Holdings, LLC, are restricted on the Amendment and Restatement
Effective Date.

                          Jurisdiction of       Class of Equity   Percent Entity
  Incorporation   Parent   Interest   Held
Booz Allen Hamilton
International, Inc.
  Delaware   Booz Allen Hamilton Inc.   Common Stock
Preferred Stock   100%
100%
 
                   
ASE, Inc.
  Delaware   Booz Allen Hamilton Inc.   Common Stock     100 %
 
                   
Booz Allen Hamilton
Intellectual
Property Holdings,
LLC
  Delaware


  Booz Allen Hamilton Inc.


  Class A Member
Interest


  100% of Class A
Member Interests



 
                   
Booz Allen
Transportation Inc.
  New York

  Booz Allen Hamilton Inc.

  Common Stock

  100%


 
                   
Booz Allen Hamilton
International (UK)
Ltd.
  United Kingdom

  Booz Allen Hamilton
International, Inc.

  Ordinary Shares


  100%



 
                   

(b) Outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to officers,
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock the Borrower or any of its Restricted Subsidiaries:

None.

Schedule 4.17
to Credit Agreement

U.C.C. Filing Jurisdictions

      Entity Name   Office ASE, Inc.  
Delaware Secretary of State
Department of Corporations
Uniform Commercial Code Division
401 Federal Street
Dover, DE 19901
   
 
Booz Allen Hamilton International, Inc.  
Delaware Secretary of State
Department of Corporations
Uniform Commercial Code Division
401 Federal Street
Dover, DE 19901
   
 
Booz Allen Hamilton Inc.  
Delaware Secretary of State
Department of Corporations
Uniform Commercial Code Division
401 Federal Street
Dover, DE 19901
   
 
Booz Allen Transportation Inc.  
The Division of Corporations, State
Records and Uniform Commercial Code
One Commerce Plaza
99 Washington Avenue, Suite 600
Albany, NY 12231
   
 
Booz Allen Hamilton Investor Corporation  
Delaware Secretary of State
Department of Corporations
Uniform Commercial Code Division
401 Federal Street
Dover, DE 19901
   
 

5

Schedule 7.2(d)
To Credit Agreement

Existing Indebtedness

None.

6

Schedule 7.3(f)
to Credit Agreement

Existing Liens

                         
Debtor
  Jurisdiction   Filing   Secured
Party   Collateral   Original
File Date   Original
File No.
 
                       
Booz Allen
Hamilton Inc.
  Delaware Secretary
of State   UCC Continuation

  BLC Corporation

  Leased equipment

  02/09/06

  60494369


 
                       
Booz Allen
Hamilton Inc.
  Delaware Secretary
of State   UCC Continuation

  BLC Corporation

  Leased equipment

  01/03/07

  70024322


 
                       
Booz Allen
Hamilton Inc.
  Delaware Secretary
of State   UCC Continuation   Financial Leasing
Corporation   Leased equipment

  01/03/07

  70024199


 
                       
Booz Allen
Hamilton Inc.
  Delaware Secretary
of State   UCC Continuation

  BLC Corporation

  Leased equipment

  09/18/07

  73516696


 
                       
Booz Allen
Hamilton Inc.
  Delaware Secretary
of State   UCC-1   McGrath Rentcorp
and TRS-Rentelco   Leased equipment

  07/11/08

  20082384954


 
                       

Schedule 7.7
to Credit Agreement

Existing Investments

Wholly-Owned Unrestricted Subsidiaries: Booz Allen Hamilton Intellectual
Property Holdings, LLC

Fee for Equity:

                                          Company Name   Cost Basis   Reserve  
Net Asset Value   Class of Equity   Number of Interests                        
        Interests         Vocatus   $ 152,722.80       (152,722.80 )   $ 0    
Undetermined
    5,916.00                                  
 
        Dotphone Company   $ 66,960.60       (66,960.60 )   $ 0    
B Ordinary
    26,100.00                                  
 
        Sharemax I (1)   $ 629,615.10       (629,615.10 )   $ 0    
Common Stock
    251,776.80                                  
5/22/00
                                       
 
                                       
Series C Preferred
    2,037,598.20                                  
1/29/01
                                       
 
                                       
Common Stock 1/31/01
    283,248.90                                  
 
                                       
Common Stock 1/31/01
    509,399.40                                  
 
                                       
Series C Preferred
    5,784,061.80                                  
1/31/01
                                       
 
        Sharemax II   $ 161,040.00       (161,040.00 )   $ 0    
See above
                                       
 
        Sharemax PH II   $ 270,000.00       (270,000.00 )   $ 0    
See above
                                       
 
        Greyhound   $ 300,523.20       (300,523.20 )   $ 0    
Preferred Stock
    226,752.60                                  
 
        Transportmax (2)   $ 1,500,000.00       (1,500,000.00 )   $ 0    
N.A.
    N.A.                                  
 
        Clearforest   $ 59,441.40       (59,441.40 )   $ 0    
Series B3 Preferred
    56,341.80                                  
 
        Daleen   $ 8,949.60       (8,949.60 )   $ 0    
Options on Common
    1,800.00                                  
Stock Expires 2/9/2010
                                       
 
        Schema   $ 36,405.00       (36,405.00 )   $ 0    
Ordinary Shares
    10,638.00                                  
 
        Quentra   $ 75,000.00       (75,000.00 )   $ 0    
Common Stock
    11,242.50                                  
 
        Oceanconnect   $ 180,661.50       (180,661.50 )   $ 0    
Common Stock
    60,000.00                                  
 
        Cci (Convergence   $ 36,000.00       (36,000.00 )   $ 0    
Communications,   Inc.)                               Eutex   $ 409,257.60      
(409,257.60 )   $ 0    
Common Stock
    5,638.50                                  
 
        Eyematic PH I and II   $ 142,070.40       (142,070.40 )   $ 0    
Series C Preferred
    70,406.70                                  
 
                                       
Warrants (Expiry
    34,265.70                                  
5/20/2012 or five years after IPO)
                                       
 
       

7

Minority Equity:

                                          Company Name   Cost Basis   Reserve  
Net Asset Value   Class of Equity Interests   Number of Interests Panthea   $
1,205,920       ($1,080,000 )   $ 125,920    
Series A
    228,021.00                                  
 
                                       
Series B
    443,979.00                                  
 
        Logispring   $ 851,281       ($113,188 )   $ 738,093    
Preferred B Shares
    7.50                                  
 
                                       
Common B Shares
    1,500.00                                  
 
       

(1) Shares represent amounts for all Sharemax tranches
(2) Not Applicable — Not a Minority Equity Stake

Schedule 7.12
to Credit Agreement

Existing Negative Pledge Clauses

None.

EXHIBIT C
TO AGREEMENT

[RESERVED]

EXHIBIT D-1
TO AGREEMENT

[FORM OF OPINION TO BE DELIVERED BY DEBEVOISE & PLIMPTON LLP]

1. Booz Allen Transportation is validly existing under the laws of the State of
New York.

2. Booz Allen Transportation has the corporate power and authority to execute,
deliver and perform its obligations under the Amendment.

3. Booz Allen Transportation has taken all necessary corporate action to
authorize its execution, delivery and performance of its obligations under the
Amendment.

4. The Amendment has been duly executed and delivered on behalf of Booz Allen
Transportation.

5. (a) Each of the Credit Agreement and the Amendment constitutes a valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.

(b) Each of the Credit Agreement and the Amendment constitutes a valid and
binding obligation of Holdings enforceable against Holdings in accordance with
its terms.

(c) The Amendment constitutes a valid and binding obligation of BAH Borrower
enforceable against BAH Borrower in accordance with its terms.

(d) The Amendment constitutes a valid and binding obligation of each Subsidiary
Party enforceable against such Subsidiary Party in accordance with its terms.

6. (a) Except for (1) any consents, authorizations, approvals, notices and
filings that have been obtained or made and are in full force and effect,
(2) filings to perfect the security interests created by the Security Documents,
(3) filings in the United States Patent and Trademark Office and the United
States Copyright Office and in appropriate offices under any applicable state
trademark laws, (4) mortgage filings in connection with any of the Loan
Documents, (5) filings or consents required to create or perfect any Lien on
Collateral constituting mobile goods covered by a certificate of title,
(6) consents, notices or filings required pursuant to the Assignment of Claims
Act and (7) those consents, authorizations, approvals, notices and filings that,
individually or in the aggregate, if not made, obtained or done would not to our
knowledge have a Material Adverse Effect, to our knowledge no consent or
authorization of, approval by, notice to, or filing with, any United States
federal or New York State governmental authority is required under United States
federal or New York State law to be obtained or made on or prior to the date
hereof by the Borrower in connection with its execution and delivery of the
Amendment, or performance of its payment obligations under the Transaction
Documents to which it is a party, or in connection with the validity or
enforceability against it of the Transaction Documents to which it is a party.

(b) Except for (1) any consents, authorizations, approvals, notices and filings
that have been obtained or made and are in full force and effect, (2) filings to
perfect the security interests created by the Security Documents, (3) filings in
the United States Patent and Trademark Office and the United States Copyright
Office and in appropriate offices under any applicable state trademark laws,
(4) mortgage filings in connection with any of the Loan Documents, (5) filings
or consents required to create or perfect any Lien on Collateral constituting
mobile goods covered by a certificate of title, (6) consents, notices or filings
required pursuant to the Assignment of Claims Act and (7) those consents,
authorizations, approvals, notices and filings that, individually or in the
aggregate, if not made, obtained or done would not to our knowledge have a
Material Adverse Effect, to our knowledge no consent or authorization of,
approval by, notice to, or filing with, any United States federal or New York
State governmental authority is required under United States federal or New York
State law to be obtained or made on or prior to the date hereof by Holdings in
connection with its execution and delivery of the Amendment, or performance of
its payment obligations under the Transaction Documents to which it is a party,
or in connection with the validity or enforceability against it of the
Transaction Documents to which it is a party.

(c) Except for (1) any consents, authorizations, approvals, notices and filings
that have been obtained or made and are in full force and effect, (2) filings to
perfect the security interests created by the Security Documents, (3) filings in
the United States Patent and Trademark Office and the United States Copyright
Office and in appropriate offices under any applicable state trademark laws,
(4) mortgage filings in connection with any of the Loan Documents, (5) filings
or consents required to create or perfect any Lien on Collateral constituting
mobile goods covered by a certificate of title, (6) consents, notices or filings
required pursuant to the Assignment of Claims Act and (7) those consents,
authorizations, approvals, notices and filings, individually or in the
aggregate, if not made, obtained or done would not to our knowledge have a
Material Adverse Effect, to our knowledge no consent or authorization of,
approval by, notice to, or filing with, any United States federal or New York
State governmental authority is required under United States federal or New York
State law to be obtained or made on or prior to the date hereof by BAH Borrower
in connection with its execution and delivery of the Amendment, or performance
of its payment obligations under the Transaction Documents to which it is a
party, or in connection with the validity or enforceability against it of the
Amendment.

(d) Except for (1) any consents, authorizations, approvals, notices and filings
that have been obtained or made and are in full force and effect, (2) filings to
perfect the security interests created by the Security Documents, (3) filings in
the United States Patent and Trademark Office and the United States Copyright
Office and in appropriate offices under any applicable state trademark laws,
(4) mortgage filings in connection with any of the Loan Documents, (5) filings
or consents required to create or perfect any Lien on Collateral constituting
mobile goods covered by a certificate of title, (6) consents, notices or filings
required pursuant to the Assignment of Claims Act and (7) those consents,
authorizations, approvals, notices and filings that, individually or in the
aggregate, if not made, obtained or done would not to our knowledge have a
Material Adverse Effect, to our knowledge no consent or authorization of,
approval by, notice to, or filing with, any United States federal or New York
State governmental authority is required under United States federal or New York
State law to be obtained or made on or prior to the date hereof by any
Subsidiary Party in connection with its execution and delivery of the Amendment,
or performance of its payment obligations under the Transaction Documents to
which it is a party, or in connection with the validity or enforceability
against it of the Amendment.

7. (a) The execution and delivery by the Borrower of the Amendment, and the
performance by the Borrower of its payment obligations under the Transaction
Documents to which it is a party, (x) will not violate any existing United
States federal or New York State law, rule or regulation known by us to be
applicable to the Borrower (including without limitation Regulation U of the
Board of Governors of the Federal Reserve System), except for such violations
that to our knowledge would not have a Material Adverse Effect, and (y) will not
result in, or require, the creation or imposition of any Lien (other than under
the Loan Documents) on any of its properties or revenues by operation of any
law, rule or regulation referred to in the preceding clause (x).

(b) The execution and delivery by Holdings of the Amendment, and the performance
by Holdings of its payment obligations under the Transaction Documents to which
it is a party, (x) will not violate any existing United States federal or New
York State law, rule or regulation known by us to be applicable to Holdings,
except for such violations that to our knowledge would not have a Material
Adverse Effect, and (y) will not result in, or require, the creation or
imposition of any Lien (other than under the Loan Documents) on any of its
properties or revenues by operation of any law, rule or regulation referred to
in the preceding clause (x).

(c) The execution and delivery by BAH Borrower of the Amendment, and the
performance by BAH Borrower of its payment obligations under the Transaction
Documents to which it is a party, (x) will not violate any existing United
States federal or New York State law, rule or regulation known by us to be
applicable to BAH Borrower (including without limitation Regulation U of the
Board of Governors of the Federal Reserve System), except for such violations
that to our knowledge would not have a Material Adverse Effect, and (y) will not
result in, or require, the creation or imposition of any Lien (other than under
the Loan Documents) on any of its properties or revenues by operation of any
law, rule or regulation referred to in the preceding clause (x).

(d) The execution and delivery by each Subsidiary Party of the Amendment, and
the performance by each Subsidiary Party of its payment obligations under the
Transaction Documents to which it is a party, (x) will not violate any existing
United States federal or New York State law, rule or regulation known by us to
be applicable to such Subsidiary Party, except for such violations that to our
knowledge would not have a Material Adverse Effect, and (y) will not result in,
or require, the creation or imposition of any Lien (other than under the Loan
Documents) on any of its properties or revenues by operation of any law, rule or
regulation referred to in the preceding clause (x).

(e) The execution and delivery by Booz Allen Transportation of the Amendment,
and the performance by Booz Allen Transportation of its payment obligations
under the Transaction Documents to which it is a party, will not violate the
certificate of incorporation or by-laws of Booz Allen Transportation.

8. (a) The Guarantee and Collateral Agreement is effective to create a valid
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in all of the collateral described therein that is of
the type in which a security interest can be created under Article 9 of the UCC
(the “Article 9 Collateral”), to the extent the UCC is applicable to the
creation of such security interest.

(b) Upon the delivery of the Article 9 Collateral in which a security interest
may be perfected by possession pursuant to the UCC to (and provided that the
same remains in the possession of) the Collateral Agent in the State of New
York, the Collateral Agent, for the benefit of the Secured Parties, has a
perfected security interest in such Article 9 Collateral.

(c) Upon delivery of the Pledged Stock (in certificated form) either in bearer
form or registered form (issued or endorsed in each case in the name of the
Collateral Agent or in blank) to (and retention of control (within the meaning
of Section 8-106 of the UCC) thereof by) the Collateral Agent in the State of
New York, the Collateral Agent has a perfected security interest therein, to the
extent the UCC is applicable to the perfection of such security interest.

(d) Upon the proper filing of the Financing Statement in the Filing Office, the
Collateral Agent has a perfected security interest in all of the right, title
and interest of Booz Allen Transportation in and to such Article 9 Collateral
(excluding Fixtures as defined in the UCC), to the extent perfection may be
accomplished by the filing of financing statements in the Filing Office under
the UCC.

9. Neither BAH Borrower nor the Borrower is an “investment company” within the
meaning of and subject to regulation under the Investment Company Act of 1940,
as amended.

EXHIBIT D-2
TO AGREEMENT

[FORM OF OPINION TO BE DELIVERED BY MORRIS, NICHOLS, ARSHT & TUNNELL LLP]

1. Each Delaware Corporation is a duly incorporated and validly existing
corporation in good standing under the laws of the State of Delaware.

2. Each Delaware Corporation has the requisite corporate power and authority to
execute and deliver, as applicable, the Loan Documents to which it is a party
and to perform its obligations thereunder.

3. The execution and delivery, as applicable, by each Delaware Corporation of
the Loan Documents to which it is a party, and the performance by such Delaware
Corporation of its obligations thereunder, have been duly authorized by all
requisite corporate action on the part of such Delaware Corporation.

4. The execution and delivery, as applicable, by each Delaware Corporation of
the Loan Documents to which it is party do not, and the performance by such
Delaware Corporation of its obligations thereunder will not, (a) violate the
Governing Documents of such Delaware Corporation, (b) violate any applicable
law, rule or regulation of the State of Delaware or (c) result in, or require,
the creation or imposition of any lien (other than under the Loan Documents) on
any of its properties or revenues by operation of any law, rule or regulation
referred to in the preceding clause (b).

5. No approval, consent or authorization of, filing with or notice to, any
governmental authority of the State of Delaware is required in connection with
the execution and delivery, as applicable, by any Delaware Corporation of the
Loan Documents to which it is a party and the performance by such Delaware
Corporation of its obligations thereunder.

6. Each Delaware Corporation has duly executed and delivered Amendment No. 2.

7. Solely to the extent that the Delaware UCC is applicable to the perfection of
the security interest of the Collateral Agent in the Collateral owned or
acquired by the Borrower (the “Borrower Collateral”), the Borrower Financing
Statement (as identified and defined on Annex C hereto) having been filed in the
State Office, the security interest of the Collateral Agent is perfected in the
portion of the Borrower Collateral as to which a security interest can be
perfected by filing a financing statement in the State of Delaware under the
Delaware UCC (the “Borrower Filing Collateral”).

8. Solely to the extent that the Delaware UCC is applicable to the perfection of
the security interest of the Collateral Agent in the Collateral owned or
acquired by ASE (the “ASE Collateral”), the ASE Financing Statement (as
identified and defined on Annex C hereto) having been filed in the State Office,
the security interest of the Collateral Agent is perfected in the portion of the
ASE Collateral as to which a security interest can be perfected by filing a
financing statement in the State of Delaware under the Delaware UCC (the “ASE
Filing Collateral”).

9. Solely to the extent that the Delaware UCC is applicable to the perfection of
the security interest of the Collateral Agent in the Collateral owned or
acquired by International (the “International Collateral”), the International
Financing Statement (as identified and defined on Annex C hereto) having been
filed in the State Office, the security interest of the Collateral Agent is
perfected in the portion of the International Collateral as to which a security
interest can be perfected by filing a financing statement in the State of
Delaware under the Delaware UCC (the “International Filing Collateral”).

10. Solely to the extent that the Delaware UCC is applicable to the perfection
of the security interest of the Collateral Agent in the Collateral owned or
acquired by Holdings (the “Holdings Collateral”), the Holdings Financing
Statement (as identified and defined on Annex C hereto) having been filed in the
State Office, the security interest of the Collateral Agent is perfected in the
portion of the Holdings Collateral as to which a security interest can be
perfected by filing a financing statement in the State of Delaware under the
Delaware UCC (the “Holdings Filing Collateral”).

EXHIBIT E
TO AGREEMENT

FORM OF CLOSING CERTIFICATE

February [__], 2011

Pursuant to Article 4.1.7 of the Loan Agreement, Waiver and Amendment No. 2,
dated as of February [      ], 2011 (the “Amendment”; unless otherwise defined
herein, terms defined in the Amendment or the Credit Agreement (as defined
below) referred to therein and used herein shall have the meanings given to them
in the Amendment or the Credit Agreement, as applicable), to the Credit
Agreement, dated as of July 31, 2008, as amended and restated on December 11,
2009 and as further amended and restated on February [      ], 2011 (the “Credit
Agreement”), among BOOZ ALLEN HAMILTON INVESTOR CORPORATION (f/k/a EXPLORER
INVESTOR CORPORATION), a Delaware corporation (“Holdings”), BOOZ ALLEN HAMILTON
INC. (as successor to EXPLORER MERGER SUB CORPORATION), a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH (f/k/a CREDIT SUISSE, CAYMAN ISLANDS BRANCH), as Administrative
Agent, Collateral Agent, Issuing Lender and Swingline Lender MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED (as successor to BANC OF AMERICA SECURITIES
LLC) and CREDIT SUISSE SECURITIES (USA) LLC, as joint lead arrangers, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (as successor to BANC OF AMERICA
SECURITIES LLC), CREDIT SUISSE SECURITIES (USA) LLC, BARCLAYS BANK PLC, GOLDMAN
SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., and SUMITOMO MITSUI BANKING
CORPORATION, as joint bookrunners, BANK OF AMERICA, N.A., as Syndication Agent,
and BARCLAYS BANK PLC, as documentation agent, the undersigned [TITLE] of
[COMPANY] (the “Company”), hereby certifies on behalf of the Company (and not
individually) as follows:



  1.   No Default or Event of Default (other than the Existing Defaults (as
defined in the Amendment)) exists as of the Amendment and Restatement Effective
Date, both immediately before and immediately after giving effect to this
Amendment and the borrowing of the BAH Tranche A Term Loans, BAH Tranche B Term
Loans, and Additional Revolving Commitments.



  2.   The representations and warranties (other than the representations and
warranties which are not true and correct as a result of matters described in
Section 2.4 of the Amendment) contained in the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on the Amendment
and Restatement Effective Date, both immediately before and immediately after
giving effect to the Amendment and the borrowing of the BAH Tranche A Term
Loans, BAH Tranche B Term Loans and Additional Revolving Commitments, with the
same effect as though such representations and warranties had been made on and
as of the BAH Loan Effective Date (unless such representation or warranty
relates to a specific date, in which case such representation or warranty shall
be true and correct in all material respects as of such specific date).



  3.   Attached hereto as Exhibit A is a copy of a certificate of good standing
or the equivalent from the Company’s jurisdiction of organization dated as of a
recent date prior to the date hereof.



  4.   Attached hereto as Exhibit B is a true and complete copy of the
resolutions duly adopted by Action of the Executive Committee of the Board of
Directors of the Company, and such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.



  5.   Attached hereto as Exhibit C is a true and complete copy of the bylaws of
the Company as in effect on the date hereof.



  6.   Attached hereto as Exhibit D is a true and complete copy of the Charter
of the Executive Committee of the Board of Directors of the Company as in effect
on the date hereof.



  7.   Attached hereto as Exhibit E is a true and complete certified copy of the
Certificate of Incorporation of the Company as in effect on the date hereof, and
such Certificate of Incorporation has not been amended, repealed, modified or
restated.



  8.   The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names, and the
signatures appearing opposite their respective names are the true and genuine
signatures of such officers, and each of such officers is duly authorized to
execute and deliver on behalf of the Company the Amendment and each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Amendment and the Loan Documents to
which it is a party:

Name and Title Signature

     
[NAME]
       
[TITLE]
 

[NAME]
       
[TITLE]
 

[NAME]
       
[TITLE]
 

[NAME]
       
[TITLE]
 

[NAME]
       
[TITLE]
 


Debevoise & Plimpton LLP is entitled to rely on this certificate in connection
with the opinions it is delivering in connection with Section 4.1.6 of the
Amendment. Morris, Nichols, Arsht & Tunnell LLP is entitled to rely on this
certificate in connection with the opinions it is delivering in connection with
Section 4.1.6 of the Amendment.

8

IN WITNESS WHEREOF, the undersigned has hereunto set its name as of the date set
forth above.

     
Name:
Title:

I, [NAME], [TITLE] of the Company, do hereby certify that [NAME] is the duly
elected and qualified [TITLE], and that his signature set forth above is his
genuine signature.

     
Name:
Title:

9

Exhibit A

to Closing Certificate

[Certificate of Good Standing]

10

Exhibit B
to Closing Certificate

[Action of the Executive Committee of the Board of Directors]

11

Exhibit C
to Closing Certificate

[Bylaws]

12

Exhibit D
to Closing Certificate

[Charter of the Executive Committee of the Board of Directors]

13

Exhibit E
to Closing Certificate

[Certificate/Articles of Incorporation]

14